OMB APPROVAL OMB Number: 3235-0570 Expires: August 31, 2011 Estimated average burden hours per response: 18.9 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10529 The GKM Funds (Exact name of registrant as specified in charter) 11150 Santa Monica Boulevard, Suite 850Los Angeles, California (Address of principal executive offices) (Zip code) Timothy J. Wahl First Western Investment Management, Inc. 11150 Santa Monica Boulevard, Suite 850Los Angeles, California 90025 (Name and address of agent for service) Registrant's telephone number, including area code:(310) 268-2605 Date of fiscal year end:July 31, 2010 Date of reporting period: July 31, 2010 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. GKM FUNDS GKM Growth Fund Annual Report July 31, 2010 GKM Growth Fund July 2010 Dear Shareholders: We closed our ninth fiscal year on July 31, 2010 and I would like to thank you for joining us as shareholders of the GKM Growth Fund (the “Fund”). All of us at First Western Investment Management, Inc. continue to share a common goal – to help our clients realize their financial objectives through the long-term compounding of capital. GKM GROWTH FUND PERFORMANCE Our largest concentrations over the life of the Fund have been and continue to be in what we consider to be the most dynamic, growing and profitable areas of the economy: Information Technology (61.7%) and Health Care (28.2%), currently representing a cumulative 89.9% of the Fund’s net assets. The decision to overweight these two sectors was made, in part, to increase the Fund’s international exposure. Both sectors have significant international exposure, and we believe foreign sales will continue to grow as a percentage of total global revenues, especially in the so called “BRIC” nations of Brazil, Russia, India and China and other emerging nations. Standard & Poor’s reported that companies in the S&P 500 Index (the “S&P 500”) had approximately 47% of their sales occur outside the U.S. in 2009 while the Information Technology sector had the highest percentage of foreign sales at 56%. Both of these numbers have been increasing over the years, and we expect that trend to continue. The Fund’s performance is clearly driven by these growing areas of the economy, as well as avoidance of troubled industries such as Automobiles and Airlines. Even though Information Technology and Health Care have underperformed the S&P 500 over the life of the Fund, we have outperformed the S&P 500 since inception as a result of buying what we consider to be high quality growing companies at attractive prices. For the fiscal year ended July 31, 2010, the Fund’s total return was 11.74% vs. a return for the S&P 500 Index of 13.84%. Since the Fund’s inception on December 28th, 2001, the Fund has had a cumulative total return of 19.49% vs. the S&P’s cumulative return of 12.10%. Since inception, the Fund has realized an average annualized return of 2.10% vs. the S&P’s average annualized return of 1.34%. The two biggest contributors from a sector standpoint to the Fund’s performance this year were Information Technology and Health Care. The Information Technology sector, the largest of the 10 sectors that make up the S&P 500 at 18.8%, performed in line with the S&P 500, gaining 12.6%. Information Technology, the Fund’s largest sector holding at 61.7% ( a little more than three times the S&P 500 weighting), gained 26.6% for the fiscal year ended July 31, 2010, more than twice the S&P 500’s Information Technology sector. The Fund’s second largest sector holding, Health Care (28.2% vs. 11.3% for the S&P 500) outgained the Health Care component of the S&P 500 with a gain for the fiscal year of 7.5% vs. 2.1%. Thus the Fund’s two largest sector weightings (Information Technology and Health Care) positively impacted performance for the Fund during the fiscal year ended July 31, 2010. We underweighted (2% Fund vs. 10% S&P 500) and underperformed the Consumer Discretionary sector for the Fund this last fiscal year. Our lone Consumer Discretionary company was down 2.3% vs. a plus 24% for the Consumer Discretionary sector of the S&P 500. Our underweighting in and the underperformance of our holding in the Consumer Discretionary sector negatively impacted the performance of the Fund for the fiscal year. 1 Again this year, we held no companies in the Financials, Utilities, Energy or Telecommunications sectors, which on a sector basis gained 13%, 5%, 3% and 2%, respectively. The Utilities, Energy and Telecommunication sectors of the S&P 500 all underperformed the overall S&P 500 for the fiscal year ended July 31, 2010, while the Financials sector performed roughly in line. As stated in previous annual letters and worth repeating, over the life of the Fund we have avoided for the most part what we consider to be non-traditional growth areas in the economy, some of which have performed quite well. Over the life of the Fund, the top four performing S&P 500 Index sectors – Energy (+91%), Materials (+46%), Consumer Staples (+27%), and Utilities (+6%) – happen to be sectors we consider non-traditional growth sectors. While the Fund currently maintains more than twice the market weighting in the Materials sector, the Fund has not held positions in Energy or Utilities and we currently hold approximately a 1% market weighting in the Consumer Staples sector, which represents a little over 11% of the S&P 500 Index. The dominant performance of the Energy sector and the other non-traditional growth sectors mentioned above have negatively impacted the Fund’s performance relative to the S&P over the life of the Fund. RISK MANAGEMENT AND DIVERSIFICATION Our investment philosophy dictates we pay attention to the management of risk. We define risk simply as the permanent loss of capital. We endeavor to manage risk by investing in what we consider to be superior companies with profitable operating histories and managements focused towards not only building and maintaining but expanding defendable franchises with ample cash flows and sound balance sheets. Additionally, we manage sector risk by diversifying among growing sectors of the economy that we believe will show continuous growth over many years. It is important to note that at times our security selection process results in the Fund being more or less concentrated in various sectors of the S&P 500 Index, thus potentially adding to the Fund’s sector risk. Finally, we mitigate specific stock risk through holding a diversified portfolio of companies in the Fund. As of July 31, 2010, the Fund held positions in 48 companies, with the Fund’s top 10 holdings representing 44.8% of the Fund’s net assets and the largest holding representing 7.3% of net assets. Portfolio Turnover We do not confuse activity with progress. The average portfolio turnover ratio within the mutual fund industry is approximately 100%, meaning that the average stock holding period for most funds is less than 1 year. The average of the Fund’s portfolio turnover ratios for each of the first nine full fiscal years is 7.7%, which means that we hold our positions an average of 13 years, or more than 13 times as long as the average fund. It’s important to understand that it is impossible to outperform the S&P 500 Index, as we have done over the long-term with low turnover, unless you’re buying the right companies in the first place. Our turnover ratio for the fiscal year ended July 31, 2010 was 8%. Our low turnover rate also has the added benefit of minimizing what can be a potentially large drag on investment performance – taxes. The Securities and Exchange Commission says more than 2.5% of the average stock fund’s total return is lost each year to taxes. This 2.5% drag is something we attempt to avoid by seeking out good long-term investments. MARKET COMMENTARY Fear and volatility have returned to the investment world, producing our first negative quarterly return since the first quarter of 2009. The S&P 500 Index climbed 80% off its March 9, 2009 low without so much as a 10% decline through April of this year. In May, the S&P 500 finally 2 corrected, contributing to the negative 11.4% return for the quarter ending June 30. Concerns centered on economic uncertainty in the United States, Europe and Japan. Uncertainty, mankind’s and investors’ worst condition, grew from a lack of confidence in our politicians and business leaders. This lack of confidence produced a flight to safety driving the yield on U.S. 10-year Treasuries to generational lows. In uncertain times, money flows to bonds and, true to form, bond inflows are on a pace this year to surpass the record inflows of 2009. Adding international momentum to the capital moving into bonds was a decline in the value of the Euro, the common currency of 16 European nations, falling 15% in the first half of this year along with the continued struggles of Greece, Spain, Italy and Portugal. Another reliable indicator of fear, Gold, surged to record levels in the most recent quarter. Economic uncertainty in the United States was led by extremely weak housing and employment markets. In May, sales of new homes reached their lowest level since the Government began compiling such data in 1963, and private job creation of late has failed to produce any sort of meaningful gains. Currently there are approximately 15 million unemployed in the United States, of which almost half have been out of work for six months or more. Lost in the malaise of negative headlines is the fact that corporate profitability remains well ahead of expectations, aiding the drive in valuations down (especially for growth companies) to levels not seen in decades. Corporate balance sheets and cash flows remain strong, with nonfinancial companies in the S&P 1500 Index now holding approximately a trillion dollars in cash and short-term investments. As expected with the improved financial strength and confidence, we have witnessed a notable increase in mergers and acquisitions, stock buy-backs and increased dividend payouts. Ben Bernanke, the Chairman of the Federal Reserve, having steered the U.S. economy through the depths of the “Great Recession,” has recently issued the text of the “Open Market Committee Statement,” which we find to be a sober and balanced assessment of the state of our economy. The committee states “the economic recovery is proceeding and the labor market is improving gradually. Household spending is increasing but remains constrained by high unemployment, modest income growth, lower housing wealth and tight credit. Business spending on equipment and software has risen significantly; however, investment in nonresidential structures continues to be weak and employers remain reluctant to add to payrolls. Housing starts remain at a depressed level. Financial conditions have become less supportive of economic growth on balance, largely reflecting development abroad. Bank lending has continued to contract in recent months. Nonetheless, the committee anticipates a gradual return to higher levels of resource utilization, although the pace of economic recovery is likely to be moderate for a time.” Finally, the committee states that the price of energy has declined in recent months, and underlying inflation has trended lower. With substantial resource slack continuing to restrain cost pressures and longer-term inflation expectations stable, inflation is likely to be subdued for some time. The committee anticipates economic conditions, including low rates of resource utilization, subdued inflation trends, and stable inflation expectations, are likely to warrant exceptionally low levels of the federal funds rate for an extended period. We’re currently living in a world of reduced growth expectations, hoping that an environment of little to no inflation and extremely low interest rates will heal the patient. Missed by the media in the Federal Reserve release above and something we find of interest is the comment regarding “the gradual return to higher levels of resource utilization.” We have observed for some time that the amount of “leverage” in the economy is much larger than recent recessions. As an example, from 1972-2008, capacity utilization averaged 81%. We currently are running at 75%, which means that as the economy mends, corporate America has the ability to greatly expand 3 production and productivity, ultimately leading to higher profitability. As unemployment begins to work down, real estate should strengthen as incomes improve, ultimately driving up consumer demand and corporate profits and eventually equity valuations. Our primary areas of concern remain expiring consumer incentives, continued high unemployment and depressed housing prices going nowhere despite the Fed keeping interest rates at very low levels in an effort to accommodate the housing and credit market. We’ve had twelve recessions over the last sixty-five years where the U.S. equity markets have lost approximately 28% on average. Each and every time the decline in the economy has proven to be temporary, with the U.S. economy eventually growing ever larger and more productive, raising our standard of living higher than any other major industrialized nation. Currently, we find long term growth companies with excellent operating histories priced attractively. We continue our goal of building and maintaining a portfolio of high quality long term growth companies with world class corporate histories, strong balance sheets, and defendable franchises with the ability to not only survive difficult times, but grow market share, thereby enhancing profitability as the economy improves. We have included below “A Letter from the Chairman” from the 2009 IBM annual report. While we certainly are mindful of the difficult decade it has been for equity investors, we thought it appropriate to share the corporate results for a Company that is representative of the type of long-term investment we look to maintain in the portfolio through good times and bad. While this is an extra 445 words over 8 paragraphs, we hope you find it of interest. Taken from the IBM 2009 Annual Report: A Letter from the President Two thousand nine was a tough year by any measure, but IBM’s performance was indicative both of our high-value market position and of the discipline we apply to our strategy and operations. Since the dot-com crash in 2002, we have added $12 billion to IBM’s pre-tax profit base, increased our pre-tax margin 2.5 times, quadrupled our earnings per share and more than doubled our free cash flow. Cumulatively, we have generated about $80 billion of free cash flow. Our strong 2009 continued this record of superior performance: MARGINS: IBM’s gross profit margin rose for the sixth consecutive year—to 45.7 percent, up 9.2 points since 2003. Our pre-tax income margin rose to 18.9 percent. Both margins are at their highest in more than a decade. We achieved this by driving productivity and continuing to shift our business mix to more profitable segments. Once again, more than 90 percent of our segment profit in 2009 was from software, services and financing. EARNINGS PER SHARE: We have continued to achieve strong EPS growth. Last year was another record, with diluted earnings per share of $10.01, up 13 percent. This marked seven straight years in which we have grown EPS by double digits. CASH FLOW: IBM has consistently generated strong cash flow, a key indicator of real business performance. In 2009 our free cash flow, excluding the year-to-year change in Global Financing receivables, was $15.1 billion, an increase of $800 million from 2008. IBM ended 2009 with $14 billion of cash and marketable securities. REVENUE AND INCOME: Our revenue was $95.8 billion, down 5 percent at constant currency. Nonetheless, in 2009 we grew pre-tax income from continuing operations by 9 percent, to $18.1 billion, our highest ever. 4 INVESTMENT AND RETURN TO SHAREHOLDERS: Our superior cash flow has enabled us to invest in the business and to generate substantial returns to investors. Our 2009 cash investment was $1.2 billion for six acquisitions—five of them in key areas of software. And after investing $5.8 billion in R&D and $3.7 billion in net capital expenditures, we were able to return more than $10 billion to you—$7.4 billion through share repurchase and $2.9 billion through dividends. Last year’s dividend increase was 10 percent, marking the 14th year in a row in which we have raised our dividend. In sum, with our excellent financial position, strong balance sheet, solid recurring revenue, strong profit streams and unmatched global reach, we are confident about the year ahead, and beyond. Indeed, we achieved our 2010 objective of $10 to $11 in earnings per share one year early. We believe that we will again grow EPS by double digits this year, reaching at least $11. Sincerely, Timothy J. Wahl CPA President and Co-Portfolio Manager GKM Funds Past performance is not predictive of future performance. Investment results and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Performance data, current to the most recent month-end, are available at www.gkmfunds.com. An investor should consider the investment objectives, risks, charges and expenses of the Fund carefully before investing. The Fund’s prospectus contains this and other important information. To obtain a copy of the Fund’s prospectus please visit www.gkmfunds.com or call 1-888-456-9518 and a copy will be sent to you free of charge. Please read the prospectus carefully before you invest. The GKM Growth Fund is distributed by Ultimus Fund Distributors, LLC. The Letter to Shareholders seeks to describe some of the adviser’s current opinions and views of the financial markets. Although the adviser believes it has a reasonable basis for any opinions or views expressed, actual results may differ, sometimes significantly so, from those expected or expressed. The GKM Growth Fund’s expense ratio was 1.59% during the year ended July 31, 2010. For the fiscal year ended July 31, 2009, the Fund’s expense ratio was 1.70%. 5 GKM Growth Fund Performance Information July 31, 2010 (Unaudited) Comparison of the Change in Value of a $10,000 Investment in GKM Growth Fund and the S&P 500 Index Average Annual Total Returns* (for periods ended July 31, 2010) 1 Year 5 Years Since Inception** GKM Growth Fund (a) 11.74% -1.02% 2.10% S&P 500 Index 13.84% -0.17% 1.34% (a) The Fund’s expense ratio was 1.59% during its most recent fiscal year ended July 31, 2010. The expense ratio in the December 1, 2009 prospectus was 1.70% * The total returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. ** Initial public offering of shares was December 28, 2001. 6 GKM Growth Fund Portfolio Information July 31, 2010 (Unaudited) Sector Concentration vs. the S&P 500 Index (% of Total Investments) Top 10 Equity Holdings Security Description % of Net Assets Apple, Inc. 7.3% Google, Inc. - Class A 5.8% Citrix Systems, Inc. 4.9% International Business Machines Corporation 4.9% Intuit, Inc. 4.8% Scotts Miracle-Gro Company (The) - Class A 3.8% Trimble Navigation Ltd. 3.6% Microsoft Corporation 3.4% Intuitive Surgical, Inc. 3.3% EMC Corporation 3.0% 7 GKM Growth Fund Schedule of Investments July 31, 2010 Common Stocks — 109.8% Shares Value Consumer Discretionary — 2.0% Household Durables — 2.0% Garmin Ltd. $ Consumer Staples — 1.3% Beverages — 1.3% Coca-Cola Company (The) Health Care — 28.2% Biotechnology — 0.9% CelgeneCorporation* Health Care Equipment & Supplies — 14.5% Alcon, Inc. Baxter International, Inc. C.R. Bard, Inc. Conceptus, Inc.* Intuitive Surgical, Inc.* Kinetic Concepts, Inc.* Medtronic, Inc. St. Jude Medical, Inc.* Stryker Corporation Health Care Providers & Services — 2.2% HenrySchein, Inc.* Life Sciences Tools & Services — 3.9% Covance, Inc.* Dionex Corporation* Pharmaceuticals — 6.7% Abbott Laboratories Johnson & Johnson Novartis AG - ADR Roche Holdings AG - ADR Teva Pharmaceutical Industries Ltd. - ADR 8 GKM Growth Fund Schedule of Investments (Continued) Common Stocks — 109.8% (Continued) Shares Value Industrials — 8.4% Air Freight & Logistics — 1.4% FedEx Corporation $ Commercial Services & Supplies — 1.3% Stericycle, Inc.* Industrial Conglomerates — 2.1% 3M Company Machinery — 2.3% Pall Corporation Road & Rail — 1.3% Norfolk Southern Corporation Information Technology — 61.7% Communications Equipment — 6.2% Cisco Systems, Inc.* QUALCOMM, Inc. Research In Motion Ltd.* Computers & Peripherals — 14.2% Apple, Inc.* EMC Corporation* Hewlett-Packard Company Stratasys, Inc.* Electronic Equipment, Instruments & Components — 6.1% Flextronics International Ltd.* Trimble Navigation Ltd.* Internet Software & Services — 5.8% Google, Inc.- Class A* IT Services — 8.2% Accenture Ltd. - Class A Automatic Data Processing, Inc. International Business Machines Corporation 9 GKM Growth Fund Schedule of Investments (Continued) Common Stocks — 109.8% (Continued) Shares Value Information Technology — 61.7% (Continued) Semiconductors & Semiconductor Equipment — 3.9% Applied Materials, Inc. $ Intel Corporation Software — 17.3% Adobe Systems, Inc.* Citrix Systems, Inc.* Intuit, Inc.* Microsoft Corporation Oracle Corporation Materials — 8.2% Chemicals — 8.2% Ecolab, Inc. Scotts Miracle-Gro Company (The) - Class A Sigma-Aldrich Corporation Total Common Stocks (Cost $24,238,696) $ Money Market Funds — 0.0% Shares Value First American Treasury Obligations Fund - Class Y, 0.00%(a) (Cost $631) $ Total Investments at Value(b) — 109.8% (Cost $24,239,327) $ Liabilities in Excess of Other Assets — (9.8%) ) Total Net Assets — 100.0% $ ADR - American Depositary Receipt. * Non-income producing security. (a) Variable rate security. Rate shown is the 7-day effective yield as of July 31, 2010. (b) All securities are pledged as collateral for the Fund’s bank line of credit (Note 4). See accompanying notes to financial statements. 10 GKM Growth Fund Statement of Assets and Liabilities July 31, 2010 ASSETS Investments in securities: At acquisition cost $ At value (Note 1) $ Dividends receivable Receivable for capital shares sold Total Assets LIABILITIES Line of credit payable (Note 4) Payable for capital shares redeemed Accrued investment advisory fees (Note 3) Accrued Trustees’ fees (Note 3) Other liabilities Total Liabilities NET ASSETS $ Net assets consist of: Paid-in capital $ Accumulated net realized losses from security transactions ) Net unrealized appreciation on investments Net assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, redemption price and offering price per share (Note 1) $ See accompanying notes to financial statements. 11 GKM Growth Fund Statement of Operations For the Year Ended July 31, 2010 INVESTMENT INCOME Dividends (Net of foreign tax of $2,599) $ EXPENSES Investment advisory fees (Note 3) Trustees’ fees (Note 3) Interest expense (Note 4) Total Expenses NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAINS (LOSSES) ON INVESTMENTS Net realized losses from security transactions ) Net change in unrealized appreciation/depreciation on investments NET REALIZED AND UNREALIZED GAINS ON INVESTMENTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ See accompanying notes to financial statements. 12 GKM Growth Fund Statements of Changes in Net Assets Year Ended July 31, 2010 Year Ended July 31, 2009 FROM OPERATIONS Net investment loss $ ) $ ) Net realized losses from security transactions ) ) Net change in unrealized appreciation/ depreciation on investments ) Net increase (decrease) in net assets resulting from operations ) FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Payments for shares redeemed ) ) Net decrease in net assets from capital share transactions ) ) TOTAL INCREASE (DECREASE) IN NET ASSETS ) NET ASSETS Beginning of year End of year $ $ UNDISTRIBUTED NET INVESTMENT INCOME $
